Title: From George Washington to William Watson, 7 July 1776
From: Washington, George
To: Watson, William



Sir
New York 7th July 1776

I Received yours of the 19th U[l]to and directd the papers you wrote for to be Transmitted you, but find upon enquery they are not among any in my possession now—Colo. Moylan who used Generally to Receive & Examine the papers Appertaining to the prizes, being Called upon, Says that previous to his Departure from Cambridge, he made up all the prizes papers and put them in Such a Channell as he thought most likely to Convey them to the different Agents, he Supposes these were with the Rest—he Cannot Recollect to whom they were deliverd; If they Cannot be got, you must Try the legality of the Captures upon Such Evidence as you Can Collect from the men who were in the Vessels when they were taken & from Other Circumstances.
If they were going to Nova Scotia for the purpose mentioned by the Clamiants—I presume It will not be difficult for them to prove It by Witnesses. I am Sir Your Hume Sert

G.W.

